Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s arguments filed on 11/19/2019 are acknowledged. Amended Claims 1, 12 and 13 is acknowledged by the examiner. Accordingly, claims 1-13 are remain pending and have been examined.

Response to Arguments
Applicant's arguments filed on 11/19/2019 have been fully considered but they are not persuasive. 
 	As per claim 1, 12 and 13 Applicant argues that Kobayashi does not teach or suggest “a control unit configured to ... cause the first display to perform display indicating at least a function assigned to the first operation member, and cause the second display to perform display indicating a function assigned to the second operation member," and (2) "wherein the control /211/3599721.1 -8-unit controls so as to cause each of the first display and the second display provided on different surfaces to perform different displays indicating at least a function assigned to an operation member provided on the same surface as the surface on which each display is provided", as recited in amended claims 1, 12 and 13” (see remarks, page 8-9).



Kobayashi teaches a function assigned to an operation member 60 which is shutter speed and is being displayed on display 43, see para.0071-0074.

 Also, a function is assigned to an operation member 74 which is being displayed and perform on the display 28. 

The control system 50 cause displays 43 and 28 to perform display functions indicating at least a function assigned to one of the operation member such as 74 or 60, and cause the second display 28 to perform display indicating a function assigned to the second operation member 60. Displays 43 and 28 to perform different displays provided on different surfaces.
	
Therefore, examiner maintains his ground of rejection.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (US 2016/0227105 A1) hereinafter Kobayashi.
Regarding Claim 1, Kobayashi teaches an electronic apparatus comprising: a first operation member provided on a first surface (fig.1A-1B; display 43 or 28 on the back or upper surfaces of the camera); a second operation member provided on a second surface (fig.1A-1B; display 43 or 28 on the back or upper surfaces of the camera); a first display provided on the first surface (fig.1A-1B; display 28 or display 43); a second display provided on the second surface (fig.1A-1B; display 28 or display 43);  and a memory (fig.2; memory 200 or 56) and at least one processor (fig.2; processor 24 or control system 50) and/or at least one circuit to perform the operations of: a control unit configured to control so as to (fig.2; control system 50), in response to a display instruction of a guide display indicating functions assigned to operation members (fig.1A-1B; display 28 or display 43 and Para.0090; customization setting function), cause the first display to perform display indicating at least a function assigned to the first operation member (fig.1A-1B; display 28 or display 43 and Para.0090; user places customization setting function on the display screen), and cause the second display to perform display indicating a function assigned to the second operation member (fig.1A-1B; display 28 or display 43 and Para.0090; there is guide screen and editing screen), wherein the control unit (fig.2; control system 50) controls so as to cause each of the first display and the second display provided on different surfaces to perform different displays indicating at least a function assigned to an operation member provided on the same surface as the surface on which each display is provided (displays 43 and 28 provided on different surfaces to perform different displays indicating a function assigned to an operation member 60 and 74 provided on the same surfaces display 43 and 28).


Regarding Claim 2, Kobayashi teaches the electronic apparatus according to claim 1, wherein in response to the display instruction, the control unit controls so as to cause the first display to perform the display further indicating the function assigned to the second operation member (fig.4-5; display 28 or display 43 and Para.0090; user places customization setting function on the display screen).  

Regarding Claim 3, Kobayashi teaches the electronic apparatus according to claim 1, wherein in response to the display instruction, the control unit controls so as to cause the second display to perform the display that does not indicate the function assigned to the first operation member (fig.1A-1B; display 28 or display 43 and Para.0090; ). 
 
Regarding Claim 4, Kobayashi teaches the electronic apparatus according to claim 1, wherein in response to the display instruction, the control unit controls so as to cause the first display to perform the display further indicating an arrangement of the operation 2810183134US01members, and cause the second display to perform the display that does not indicate the arrangement of the operation members (fig.1A-1B; display 28 or display 43 and Para.0064; switch between screens).  

Regarding Claim 5, Kobayashi teaches the electronic apparatus according to claim 1, wherein a resolution of the second display is lower than a resolution of the first display (fig.1A-1B; display 43 is smaller than 28).  

Regarding Claim 6, Kobayashi teaches the electronic apparatus according to claim 1, wherein the first display is displayable three or more colors; and the second display is displayable only two colors (Para.0068; color conversion for the image processing to display images).  

Regarding Claim 7, Kobayashi teaches the electronic apparatus according to claim 1, wherein the control unit further performs control to assign a function selected by a user among a plurality of functions to an operation member selected by the user among the first operation member and the second operation member (fig.4-7; display 28 or display 43 and Para.0090; user settings for different operation).  

Regarding Claim 8, Kobayashi teaches the electronic apparatus according to claim 7, wherein the display instruction is an instruction for starting a change of the function assigned to the first operation member and the function assigned to the second operation member (fig.1A-1B; display 28 or display 43 and Para.0090; user changing the functions).  

Regarding Claim 9, Kobayashi teaches the electronic apparatus according to claim 1, further comprising an image sensor (fig.2; image sensor 22), wherein the first 
  
Regarding Claim 10, Kobayashi teaches the electronic apparatus according to claim 1, wherein 2910183134US01 in response to the display instruction, the control unit performs control so as to cause the second display to perform a display indicating a plurality of functions respectively assigned to a plurality of second operation members (fig.1A-1B; display 28 or display 43  and control system 50; Para.0090); and in response to a selection instruction for selecting any one of the plurality of second operation members after the display instruction, the control unit controls the display of the second display so that the second operation member selected according to the selection instruction can be identified (fig.1A-1B; display 28 or display 43  and control system 50; Para.0090; user selection different operation).  

Regarding Claim 11, Kobayashi teaches the electronic apparatus according to claim 10, wherein in response to a determination instruction for determining any one of the plurality of second operation members as a change target of the assigned function after the selection instruction, the control unit controls the display of the second display so that the second operation member determined as the change target according to the selection instruction becomes identifiable (fig.4-6; display 28 or display 43 and Para.0090).  

Regarding Claim 12, Kobayashi teaches same reason as claim 1.

Regarding Claim 13, Kobayashi teaches same reason as claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYEZ A BHUIYAN whose telephone number is (571)270-1562.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAYEZ A BHUIYAN/Examiner, Art Unit 2698         


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698